     Case 1:20-cv-05113-ALC-BCM Document 16 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      2/8/2021
INGOSSTRAKH INSURANCE COMPANY
LTD.,
                                                 20-CV-5113 (ALC) (BCM)
             Plaintiff,                          ORDER
      -against-
MSC MEDITERRANEAN SHIPPING
COMPANY S.A.,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons discussed on the record during the February 8, 2021 status conference, it

is HEREBY ORDERED that:

      1. Depositions and Additional Fact Discovery. The deadline to complete all remaining
         fact discovery, including depositions, is EXTENDED to April 16, 2021.

      2. Status Conference. Judge Moses will conduct a status conference on April 8, 2021 at
         10:00 a.m. No later than April 1, 2021, the parties shall submit a joint status letter
         updating the Court on the status of settlement negotiations, confirming whether fact
         depositions have been completed or are nearly completed, and advising the Court as
         to whether any expert discovery is required (and, if required, a proposed schedule for
         the same).

      All other provisions of the Initial Case Management Order (Dkt. No. 14) remain in effect.

Dated: New York, New York
       February 8, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
